 A. G. PARROTT COMPANYA. G. Parrott Company and Laborers' District Councilof Baltimore and Vicinitv, Laborers' InternationalUnion of North America, AFL-CIO. Case 5-CA9256July 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MrAEIRBRS JENKINSAND PFNELLOUpon a charge filed on February 27. 1978. by I a-borers' District Council of Baltimore and Vicinitr,.Laborers' International Union of North America,AFL-CIO, herein called the Union, and duly servedon A. G. Parrott Company. herein called Respon-dent, the General Counsel of the National Labor Re-lations Board, by the Regional Director for Region 5,issued a complaint and notice of hearing on March13, 1978, against Respondent, alleged that Respon-dent had engaged in and was engaging in unfair la-bor practices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended. Cop-ies of the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulsserved on the parties to this proceeding.With respect to the unfair labor practices. the com-plaint alleges in substance that on Februar\ 3, 1978,following a Board election in Case 5 RC 10111. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that. commenc-ing on or about February 16, 1978, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On March 16, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part.the allegations in the complaint.On April 7, 1978, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 17, 1978, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary JudgmentOfficial notice is taken of the record In the representation proceeding.Case 5 R( 10111, as the term "recrdl i defined in Sees 10268 and102.69(g) of the Board's Rules and Regulallti, ns. Serie, 8. ias amended SeeLT' Electrros stems, In, 166 NLRB 908 1 19t7), enfd 188 F 2d 68 (( A 41968); (,lden Age Beverage (i , 1h7 NLRB 151 1I967., enfd 415 F 2d 26(.A. 1969).; Intrtrl/ ( ' Pc mffrli,. 269 f Supp. 573 tD )( \;t. 19t'if,l/irtt ( orp. 164 NLRB 178 (1967). enfd 397 F2d 91 9 ( 7. 1968): Sec9(d) of the NL.RA. as amendedshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.tipon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn opposing the Motion for Summary Judgment,Respondent acknowledges that at the conclusion ofthe August 12, 1977. election in Case 5 RC--10111,the Board agent in charge declared void a ballotwhich could have affected the outcome of the elec-tion on the grounds that it was signed; that the Act-ing Regional Director for Region 5, in his Report onObjections. affirmed the correctness of the Boardagent's conduct: and that in its subsequent Decisionand C(ertification of Representative of February 3,1978. the Board stated that it had examined thesigned ballot in camera and affirmed its invalidity.Respondent alleges. however, that after the Boardagent ruled the ballot void, without permitting Re-spondent to determine whether or not it was signed,he failed to take proper precautions for segregatingand safeguarding the ballot, placing it instead withloose papers in his briefcase. It therefore contendsthat, when the Board later affirmed the invalidity ofthe ballot, it had no way of determining whether ornot the ballot it was examining was the same one thatwas previously in the Board agent's custody,. and itdemands a hearing in that regard. We reject the con-tention as without merit, as Respondent, in its excep-tions to the Acting Regional Director's Report onObjections, placed this same custody issue beforeboth the Acting Regional Director and the Board,stating that the means adopted by the Board agentfor safeguarding the ballot would henceforth pre-clude either of them from authenticating the ballot.Furthermore, we have reexamined the postelectionprocedures which were observed by Region 5 withrespect to the ballot and are satisfied that the ballotwas properly safeguarded.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.2The ballot issue raised by Respondent was fullvlitigated in the prior representation proceeding, andSee Pilihirh. P/ are (hsi s ( I \1. R R. 3 11 1 4h6 162 t1941}:R.les tnd Re vtdlitn, .f the fi ,rd Se,. 1112 t-(r) arid 102 691)(237 NLRB No. 29191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent does not offer to adduce at a hearingany newly discovered or previously unavailable evi-dence which would require the Board to reexaminethe decision made in the representation case in re-gard to this issue.'In further opposition to the Motion for SummaryJudgment, Respondent alleges that during the nearly8 months which have elapsed between the August 12,1977, election in Case 5 RC' 10111 and the le hruar'27, 1978, charge herein filed. 15 of the 39 eligibleemployees left Respondent's employ and were re-placed by 16 other employees who have not had anopportunity to express their desires as to representa-tion, and it contends that to deny them this opportu-nity without a hearing would be violative of theirSection 7 rights. We find the contention without mer-it, it being well established that postelection turnoveris an insufficient ground to set aside an election.Henderson Trulmbull Sufpp!v Corporation, 205 NLRB245 (1973). Respondent therefore does not allege thatany new or special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation case.We therefore find that Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding. Accordingly. we grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINI)INGS Oi- :ACT IrI ll iBUSININSS OF RI-SP(NI)E NIA. G. Parrott Company, a Maryland corporation,is engaged in the business of grading, paving, andlaying of concrete for streets and roadways in theState of Maryland and the District of Columbia.During the past 12 months, a representative period,the Employer's gross volume of business exceeded$500,000, and during the same period, the Employerpurchased goods and materials valued in excess of$50,000 from firms within the State of Marylandwhich qualify under one of the Board'sjurisdictionalstandards other than the indirect inflow or indirectoutflow standard.We find, on the basis of the foregoing, that Re-lOn April 17. 197g. Respi ndelnt served a mlhl/pecnl hdi h,, m rn O theRegional L)irector Ifor Region 5 anid a ilhporna ad wtiaintlfidunl ton theBoard agent in chairge of the Au[usl 12 1977. election. directilig thiemlnIesllf with respect t, matters c,.ncerning the ballot issue helliin raised hb'Respondent. On April 2S. counsel for Region 5 filed petitions to re\oke tihesubpenas and an iorder referring the peittionll to an administrative ;law udgefor ruling. In icu of our finding herein Ihil Re.spondent has not ri;,sed ianiissue which is properil litigable in this proceeding, we griant the pietonll tirevoke the suhpenasspondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II 1t1Ill I BiOR ()R(\NIZAIIN INVOIVII)Laborers' District Council of Baltimore and Vicin-ity, Laborers' International Union of North Amer-ica. AFI, CIO, is a labor organization within themeaning of Section 2(5) of the Act.111 Ii1 tI NI AIR I AHOR PRACI I(ESA. 7h1 Re/presentation Proceeding1. Ihe unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of A. G. Parrott Company, in-cluding laborers, form setters, grade checkers,equipment operators, finishers, and leadmen,but excluding office clerical employees, mechan-ics, truckdrivers. guards, and supervisors as de-fined in the Act.2. l'he certificationOn August 12, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 5, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on February 3, 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. Lhe Request To Bargain and Respondent's RefusalCommencing on or about February 9, 1978, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about February 16, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly. we find that Respondent has. since192 A. G. PARROT' COMPANY'February 16. 1978. and at all times thereafter. re-fused to bargain collectiv el, with the nlion as theexclusive representative of the emplo)ees in the ap-propriate unit. and that, bh such refusal. Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) alnd (I) ofthe Act.IV ItitF:I FlI- OF I 11F F I Nl:' IR I \Bi()R PRA( l IS I t'(\x( OM i FR( AIThe activities of Respondent, set forth in sectionIII, above, occurring in connection with the opera-tions described in section I. aboxe, have a close, inti-mate. and substantial relationship to trade. traffic.and commerce among the se:eral States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.\. I Fill RI MI [1)5Having found that Respondent has engaged inl andis engaging in unfair labor practices within the mealn-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the ['nion as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached.embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period proxided hblaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenlc-es to bargain in good faith with the Lnion as therecognized bargaining representative in the appropri-ate unit. See .ar-J c Pou(lri' Comlpa,In Inc., 136NLRB 785 (1962): Commelrce Comlpan d l a IlarlHotel, 140 NLRB 226. 229 1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964): Bur-nett Construction Compatn, 149 NI RB 1419. 1421(1964), enfd. 350 F.2d 57 (C.A. 10. 1965).The Board. upon the basis of the foregoing factsand the entire record. makes the following:CONI t SIO()NS ()I l. \1. Respondent A. G. Parrott Compann is an elli-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Laborers' District Council of Baltimore and Vi-cinity, Laborers' International Union of NorthAmerica, AFL CIO, is a labor organization u-ithinthe meaning of Section 2(5) of the Act.3. All employees of A. G. Parrott ('onipan, in-ludingl labor ers. fornll setter-s. grade checkers. equip-ment operators. finishers. and leadnien. but exclud-ing office clerica;l emplosees, mechanics. truckdriv-ers. guards. and super,.isors as defined in the Act,colstitute ;a unit appropriate for the purposes of col-lective bariigainig ui within the meaning of Section 9(b)of tile Act.4. Since t ehruarx 3, 1978. the above-named labororganization has been and now is the certified andexcIlisi\e repipresen tatix\e of all employees in the afore-said appropriate unit for the purpose of collectivehargaining within the meanling of Section 9(a) of theAct.5. Bx refusinig on or about l ebruars 16. 1978. andat all times thereaftcr, to) hargain collectivelx with theabo\ e-nanied Iabor orgarnization ias the exclusis'e bar-gaining representative of all the emplo)ees of Re-spondenlt in the appropriate unit. Respondent has en-gaiged in and is engagling il unfair labor practiceswithin the meanirna of Section 8(a)(5) of the Act.6. B\ the aforesaid refusal to bargain. RespondentIhats intei rer ed with.I restra i ned. and coerced, and isinterfering \vith. restraining. and coercing, emploseesin the exercise of the rights guaranteed to them inSection 7 of the Act. alnd therebh has engaged in andis ensgaigmg in iinfaili labor pIract;ies , thin thle iealn-inl of Sectioil S(ia)( I) of the Act.I lie aforesaid unfair labor practices are unfaiirlabor prctices aftracting L comm* ierce within the mean-ing of Section 2(6) and (7) .of the Act.()R[)I RPuisulant to Section 1()(c) of the National I.aborRelations Act, as amenlIded. the National l abor Re-lations Board herebhs oirdicrs that the Respondent,A. (G. Parrott ('ompa n. Elk-ridge. MarNland,. its of-ficers, agents, successors, and assigns. shall:I. ('ease and desist fronm:(a) Refusing to bargain collectivel concerningrates of pa;. ; waigess. hours, and other termis .ald con-ditions of emplo micnet uitih I ahborers' [)istrict ('oun-cil of Baltimore and V iciits,. I aborers' Internationall nion of North America. llIf: ('(). as the exclusivebargainilng repireselntatisxe of its cmplo\ecs in the fol-lowvin apprlopriate unit:All emplo\eees of .(i. Parrott (Company in-cluding laborers, form setters. grade checkers.equipment operators, finishers. and leadmien,but excludimg office cleirical employees, mechan-ics. truckdrixers. guards, and superv\isors as de-filled in tile Act.(b) In a.in like ar related manilner interfering with.restraimiing. or coerciLng ernplo ees in the exercise of193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Elkridge, Maryland, facility copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 5, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced hb a judgment of a I nited StatesCourt of Appeals. the words in the notice reading "Posled bh Order of theNational l.ahor Relaltion. Board" shall read "Posted Pted ursuanl to a dp-ment of the U:nited StateS ( ourt of Appeals inforcing 1In Order of theNational l.ahor Relations Board"APPENDIXNoliu(i loT EMPI.OYi- SPOsieI) BY ORDIR OF: ilENAIIONAL. LABOR RI l.AlIONS BOARDAn Agency of the United States GovernmentWi. An.siI NOi refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with La-borers' District C('ouncil of Baltimore and Vicini-ty, [.aborers' International Union of NorthAmerica, AFL ('IO, as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.Wit wvl t NoI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wil ii l. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below. with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All employees of A. G. Parrott Company, in-cluding laborers, form setters, grade checkers.equipment operators. finishers, and leadmen,but excluding office clerical employees, mechan-ics, truckdrivers. guards. and supervisors as de-fined in the Act.A. G PARRO()I I COMPANYt194